                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.
                                                                  Ref. Docket Nos. 4107, 4108, 5368, 5371

               NOTICE OF FILING OF REDLINES OF THIRD AMENDED PLAN
               AND PROPOSED AMENDMENTS TO DISCLOSURE STATEMENT

             PLEASE TAKE NOTICE that, on May 16, 2021, Boy Scouts of America (the “BSA”)

and Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in possession in

the above-captioned chapter 11 cases (together, the “Debtors”), filed the Proposed Amendments

to Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware

BSA, LLC [D.I. 4107] (the “Proposed Amendments to the Second Amended Plan”) and the

Proposed Amendments to Disclosure Statement for the Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of American and Delaware BSA, LLC [D.I. 4108] (the “Proposed

Amendments to the Disclosure Statement to the Second Amended Plan”) with the United States

Bankruptcy Court for the District of Delaware (the “Court”).

             PLEASE TAKE FURTHER NOTICE that, contemporaneously herewith, the Debtors

have filed the Third Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and

Delaware BSA, LLC [D.I. 5368] (together with its exhibits and supplements, each as may be

modified, amended, or supplement from time to time, the “the Third Amended Plan”) and the

Proposed Amendments to the Disclosure Statement for the Third Amended Chapter 11 Plan of


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Reorganization for Boy Scouts of American and Delaware BSA, LLC [D.I. 5371] (together with its

exhibits and supplements, each as may be modified, amended, or supplement from time to time,

the “Proposed Amendments to the Disclosure Statement for the Third Amended Plan”).

       PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all

parties in interest, a redline comparison of the Proposed Amendments to Second Amended Plan

marked against the Third Amended Plan is attached hereto as Exhibit 1, and a redline comparison

of the Proposed Amendments to the Disclosure Statement for the Second Amended Plan marked

against the Proposed Amendments to the Disclosure Statement for the Third Amended Plan is

attached hereto as Exhibit 2.

       PLEASE TAKE FURTHER NOTICE that, to the extent that the Debtors make further

revisions, the Debtors will file further redlined copies of such revised documents on the docket in

these chapter 11 cases.




                                                2
Dated: June 17, 2021

WHITE & CASE LLP                                   /s/ Paige N. Topper
Jessica C. Lauria (admitted pro hac vice)          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1221 Avenue of the Americas                        Derek C. Abbott (No. 3376)
New York, New York 10020                           Andrew R. Remming (No. 5120)
Telephone: (212) 819-8200                          Eric W. Moats (No. 6441)
Email: jessica.lauria@whitecase.com                Paige N. Topper (No. 6470)
                                                   1201 North Market Street, 16th Floor
– and –                                            P.O. Box 1347
                                                   Wilmington, Delaware 19899-1347
WHITE & CASE LLP                                   Telephone: (302) 351-9314
Michael C. Andolina (admitted pro hac vice)        Email: dabbott@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                  aremming@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                   emoats@morrisnichols.com
Blair M. Warner (admitted pro hac vice)                    ptopper@morrisnichols.com
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com


                       Attorneys for the Debtors and Debtors in Possession




                                               3
